Citation Nr: 1735996	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating for vertigo (claimed as dizziness) in excess of 0 percent prior to October 11, 2012, and in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1952 to December 1957 and from February 1958 to February 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). Although the Veteran requested a Board hearing on his March 2012 substantive appeal, he later withdrew his request in April 2017. Accordingly, the Board considers the Veteran's request for a hearing withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. After giving the Veteran the benefit of the doubt, he suffered from at least occasional dizziness prior to March 7, 2011.

2. After giving the Veteran the benefit of the doubt, he suffered from dizziness and at least occasional staggering from March 7, 2011.


CONCLUSION OF LAW

The Veteran's vertigo warrants an initial rating of 10 percent prior to March 7, 2011, and a rating of 30 percent, but no higher, from that date. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.87, Diagnostic Code (Code) 6204 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In the Veteran's October 2011 notice of disagreement, his representative argued that he was entitled to another VA examination because, as admitted by the examiner, the March 2011 VA examiner could not render a diagnosis due to a temporary ear infection. The Veteran thereafter underwent VA examinations in May 2011 and October 2012. The Board finds these examinations to be adequate because they included both a review of the Veteran's history and physical examinations that included all necessary findings. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Neither the Veteran nor his representative has raised any other issues with the duties to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In any claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App, 119 (1999).

III. Factual Background

The Veteran filed his claim in October 2010. During an April 1997 VA ear examination for other service-connected ear disabilities, the Veteran reported intermittent nausea and intermittent dizziness when he lied down and closed his eyes.

During a March 2011 VA examination, the Veteran reported episodes of room spinning vertigo that occurred about twice a week and lasted for about 30 minutes. He stated that when he experienced one of these episodes his legs would get weak and eventually "shoot out" from under him. These episodes were associated with increased ringing in his ears, muffling of his hearing, headaches, and nausea, but not with movement. The examiner opined that he could not render a diagnosis or another opinion because the Veteran was suffering from an ear infection.

During a May 2011 VA examination, the Veteran reported that his vertigo had existed since October 1985. He indicated that he had constant pain and dizziness. He reported intermittent vertigo that occurred about 3 times per month, each time lasting for 15 minutes. The Veteran also reported constant problems with balance and a constant staggering gait. He did not report experiencing ear pruritus and a cerebellar gait. The examiner opined that examination did not reveal a disturbance of balance, a staggering gait, or a cerebellar gait, and diagnosed intermittent vertigo. 

During an October 2012 VA examination, the examiner diagnosed lanyrinthitis, with a date of diagnosis as 1956. The examiner opined that the Veteran has hearing impairment with attacks of vertigo and cerebellar gait more than once weekly, with each episode lasting between one to 24 hours. The examiner also noted staggering more than once weekly, with a duration of one to 24 hours, and described the Veteran's gait as wide based and unsteady, with a need to hold on to a desk, chair, or wall. A Romberg test was abnormal (positive for unsteadiness), and the Veteran had some difficulty touching his nose with his eyes closed. 

February 2012 VA treatment records reflect that the Veteran has severe vertigo and disequilibrium which lasts until otorrhea has resolved. He reported that his vertigo is worse in the morning and gets progressively better throughout the day. He was taking Clonazepam for vestibular suppression. In September 2012, the Veteran reported being dizzy all the time, but he was able to drive a car.

In January 2013 VA treatment records, the Veteran reported experiencing dizziness since 2008. He was prescribed new medication to help with his condition. Thereafter, records mostly indicate that the Veteran did not report vertigo, but he was also taking medication for dizziness at those times.

IV. Analysis

The Veteran's vertigo is rated under Code 6204 for peripheral vestibular disorders. 38 C.F.R. § 4.87. A 10 percent rating is assigned for peripheral vestibular disorders manifested by occasional dizziness. A (maximum) 30 percent rating is warranted for dizziness with occasional staggering. 

When considering the Veteran's January 2013 report that his dizziness began in 2008, which is bolstered by the Veteran's April 1997 report of intermittent dizziness, the record demonstrates that the Veteran has had at least occasional dizziness from the start of the appeal period in October 2010. Accordingly, the Veteran is warranted at least a 10 percent rating under Code 6204.

However, the record does not reflect reports of staggering until March 2011, when the Veteran reported that his legs would "shoot out" from under him when he experienced spinning vertigo. The Board acknowledges the inconsistency that the Veteran complained of "constant" staggering during his May 2011 VA examination while the examiner opined that the Veteran was not staggering at all. However, after giving the Veteran the benefit of the doubt, his complaints reflect at least occasional staggering, which is all that is required for a 30 percent rating under Code 6204.

Accordingly, because the record reflects dizziness, but not staggering, prior to March 7, 2011 (the date of the March 2011 VA examination), the Veteran is only warranted a 10 percent rating for that time. On and after March 7, 2011, the record reflects dizziness with at least occasional staggering, and a 30 percent (maximum) rating is warranted. 

The Board has considered whether the Veteran would be entitled to a higher rating under a different Code. Code 6205, for Meniere's syndrome (endolymphatic hydrops), takes into consideration the Veteran's symptoms of vertigo, cerebellar gait (at least partially throughout the appeal period), hearing loss, and tinnitus. However, the Veteran has not been diagnosed with Meniere's syndrome and he is properly rated under Code 6204, which is specifically for peripheral vestibular disorders such as vertigo. Accordingly, rating by analogy under Code 6205 is not appropriate, and the Veteran is correctly rated under Code 6204. See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).


ORDER

Entitlement to an initial rating of 10 percent for the Veteran's vertigo prior to March 7, 2011, and a rating of 30 percent, but no higher, from that date, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


